Bloodwoeth, J.
1. Grounds of a motion for new trial not specifically urged in the brief of counsel for plaintiff in error will be considered to . have been abandoned. “Courts of review have the right to expect assistance from counsel by citation of authority or argument, and will . be apt to accept the inference that the lack of interest by counsel is due to a conviction of the lack of merit.” Youmans v. Moore, 11 Ga. App. 66 (4) (74 S. E. 710); Muse v. Hall, 18 Ga. App. 651. (3) (90 S. E. 222); Jefferson v. Perry, 18 Ga. App. 690 (3) (90 S. E. 366).
2. The court charged the jury: .“If you find that J. P. Rhodes got this cotton, bought it in good faith, for a valuable consideration, and without any knowledge of the intention of the tenant Robert Rhodes to hinder or delay his landlord, Mrs. Agee, in the collection of her rents, or to defraud her in the collection of her rents, if you find that . there, was any such intention on the part of the tenant, that J. P. Rhodes bought this cotton in good faith, and credited the amount of . the cotton on an account that he contends that Robert Rhodes owed him, then I charge you that J. P. Rhodes got a good title, and that the plaintiff would not be entitled to recover anything in this case, so far 1 as Mr. J. P. Rhodes is concerned.” It was contended that this is error, because J. P. Rhodes credited the cotton on the account of Robert Rhodes and parted with no consideration at the time he received'the cotton. This contention is not sound. “The surrender and satisfaction : of an existing debt, if done bona fide, operates as a present consideration.” Sutton v. Ford, 144 Ga. 588 (87 S. E. 799); Harris v. Evans, 134 Ga. 161 (4) (67 S. E. 880).
3. There was evidence to authorize the verdict, and the trial judge did not err in refusing to grant a new trial.

Judgment affirmed.


Broyles, P. J., and Jenkins, J., concur.